Name: Decision (EU) 2015/1872 of the European Parliament and of the Council of 6 October 2015 on the mobilisation of the EU Solidarity Fund
 Type: Decision
 Subject Matter: Europe;  budget;  cooperation policy;  deterioration of the environment;  EU finance
 Date Published: 2015-10-20

 20.10.2015 EN Official Journal of the European Union L 275/30 DECISION (EU) 2015/1872 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 October 2015 on the mobilisation of the EU Solidarity Fund THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1) and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations and to show solidarity with the population of regions struck by disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 million (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) Bulgaria has submitted an application to mobilise the Fund, concerning severe winter conditions. (4) Greece has submitted two applications to mobilise the Fund, concerning floods. (5) The Commission has assessed that the applications meet the conditions for awarding aid from the Fund, as laid down in Regulation (EC) No 2012/2002. (6) The Fund should therefore be mobilised in order to provide a financial contribution for the full amount of EUR 16 274 765 in respect of the applications submitted by Bulgaria and Greece. (7) There is scope for reallocating appropriations in accordance with the second sentence of point 11 of the Interinstitutional Agreement of 2 December 2013. The appropriations for advances for the financial year 2015 have been used, to a very limited extent, for the three applications which are the subject of this Decision and for which the remaining balance to be paid is EUR 14 647 288. Consequently, the full amount for the mobilisation will be financed through the reallocation of the available appropriations for advances in the general budget of the European Union for the financial year 2015, and no additional appropriations are needed. (8) In order to minimise the time taken to mobilise the Fund, this decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2015, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 16 274 765 in commitment and payment appropriations. The full amount of this mobilisation shall be financed using the appropriations mobilised by Decision (EU) 2015/422 of the European Parliament and of the Council (4) for the payment of advances in the Union budget for the financial year 2015, available on budget line 13 06 01. The amount available on that budget line for advances shall be reduced accordingly. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 6 October 2015. Done at Strasbourg, 6 October 2015. For the European Parliament The President M. SCHULZ For the Council The President N. SCHMIT (1) Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (OJ L 311, 14.11.2002, p. 3). (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (4) Decision (EU) 2015/422 of the European Parliament and of the Council of 17 December 2014 on the mobilisation of the European Union Solidarity Fund (OJ L 68, 13.3.2015, p. 47).